DETAILED ACTION
Claims 1-2 and 4-20 are presented for examination.
Claim 3 is canceled.
Claims 1, 6, 10, and 19-20 have been amended.
This office action is in response to amendment submitted on 26-JUL-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 101
On pgs. 7-10 on the Applicant Arguments/Remarks submitted on 07/26/2021 (hereinafter ‘Remarks’), Applicant argues the amended claims are not directed towards an abstract idea.
Examiner reminds the Applicant, under MPEP § 2106, analysis is conducted using the analysis of Step 1, Step 2-Prong 1, Step 2-Prong 2, and Step 2 as shown in 
Examiner finds step 1 of the analysis to be fulfilled by the claims either being a process, machine, manufacture or composition of matter. Examiner and Applicant appear to agree on step 1 analysis.
Analysis proceeds to Step 2A containing prong one and prong two. Prong one asks the question “Does the claim recite an abstract idea, law of nature or natural phenomenon?” Although Applicant has not argued specifically prong one, the argument on pg. 7 argues “First, the Guidelines make it clear that software is not automatically an abstract idea, even if performance of a software task involves an underlying mathematical calculation or relationship.” Examiner finds the supported for this arguments in MPEP § 2106.04(a), however the MPEP directs analysis under MPEP § 2106.04(a)(2) for analysis of mathematical concepts. Claim 1 explicitly recites “solving the dynamic equations of each interface…”.  The “dynamic equation” is formed by “determining an index set that identifies a set of active constraints in the plurality of subsystems in which the set of active constraints is usable in a formulation of dynamic equations for the set of interfaces”. Examiner interprets the limitations as a mathematical relationship as described in MPEP §2106.04(a)(2)(I)(A). Therefore, Examiner respectfully disagrees the claim does not recited a mathematical concept under Step 2A-Prong 1.
Proceeding with the Analysis Step 2A prong two, the question becomes “Does the claim recite additional elements that integrate the judicial exception into a practical application?” Applicant argues the claims are analyzed for improvements to the McRO, Inv v Bandai Namco Games America 837 F.3d 1299, 1314, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016). Per the latest revision June 2020 of the MPEP, MPEP §2106.04(a) states “To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.” The precedents in the MPEP should be cited rather than the cases themselves.
However, Examiner has completed an analysis of the claims as amended.
“solving dynamic equations of each of the plurality of subsystems to obtain a plurality of internal impulses, 
wherein, for at least a subset of the plurality of time steps, the simulating outputs a sequence of images that visually represent simulated positions and orientations of objects of the multibody system based, at least in part, on the obtained internal impulses.”
The dynamic equations are used to determine the internal impulses, which are incorporated into “simulating outputs a sequence of images that visually represent simulated positions and orientations…on the obtained internal impulses”. The sequence of images are not a mathematical concept nor can be completed as a mental process. Therefore, the claim is interpreted as integrating the practical application in performing the simulation and interpreted in the claim as a whole. It is noted the claim in its entirety is used to determine the eligibility, not merely the portions recited above.
MPEP §2106 “("That a mathematical equation is required to complete the claimed method and system does not doom the claims to abstraction."). Accordingly, the Court has said that integration of an abstract idea, law of nature or natural phenomenon into a practical application may be eligible for patent protection.”
Points regarding Step 2B are moot.
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 10-12 on the Applicant Arguments/Remarks submitted on 07/26/2021 (hereinafter ‘Remarks’), Applicant argues the amended claims have overcome the prior art.
On pg. 11, Applicant argues “In so doing, there is not a single instance or mention of “unilateral constraints” and “friction forces” in Naudet ‘244, as claimed. partitioning the multibody system into a plurality of subsystems in which the multibody system comprises bilateral and unilateral constraints and friction forces and defining a set of interfaces that couple at least two of the subsystems,” as claimed.” Examiner finds this argument persuasive regarding Naudet ‘244.
The last ¶ of pg. 11 onto pg. 12, Applicant requests further consideration of the IDS. Examiner has reconsidered the IDS per request of the Applicant.
On pg. 12, Applicant argues “While Tongue ‘145 does disclose unilateral constraints, its use of the PGS algorithm approach equites the algebraic “splitting” of the lead matrix into strictly lower and upper triangle matrices to solve the constraint equations. (See, Tongue ‘145: col. 12, Il. 61-59; col. 13, Il. 27). This fundamentally different from the instantly-claimed approach, which allows arbitrary groupings of a large number of bodies and constraints into smaller sub-systems. As such, Tongue ‘145 fails to suggest “at each time step of a plurality of time steps performing at least one iteration that includes: determining an index set that identifies a set of active constraints in the plurality of subsystems . . . computing an effective mass that accounts for at least a subset of bodies of the plurality of subsystems and for at least a portion of a topology and of an interconnectivity structure between the bodies of the plurality of subsystems … Solving the dynamic equations of each interface of the set of interfaces and computing at least one interface impulse for each interface using the effective mass; and solving dynamic equations of each If the plurality of subsystems to obtain a plurality of internal impulses ...” as claimed.
35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Naudet et al., United States Publication 2009/0228244 A1 (hereinafter ‘Naudet’) teaches a method using equations of motion to describe a constrained multibody system (abstract) and applying a backward recursion to obtain the mass matrices (Fig. 4). Tonge et al., United States Patent Number 7,079,145 B2 (hereinafter ‘Tonge’) teaches a method for rea-time display of animated dynamic (abstract) and using incremental time steps (Fig. 4). Tournier, Maxime, et al. “Stable Constrained Dynamics.” ACM Transactions on Graphics, vol. 34, no. 4, 2015, pp. 1–10., doi:10.1145/2766969 teaches a method using the schur complement (p. 5, 3.3 Unilateral Constraints, 2nd paragraph).

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 19, and 20, specifically

partitioning the multibody system into a plurality of subsystems in which the multibody system comprises bilateral and unilateral constraints and friction forces and defining a set of interfaces that couple at least two of the subsystems; and
at each time step of a plurality of time steps performing at least one iteration that includes:
determining an index set that identifies a set of active constraints in the plurality of subsystems in which the set of active constraints is usable in a formulation of dynamic equations for the set of interfaces;
at each interface of the set of interfaces, computing an effective mass that accounts for at least a subset of bodies of the plurality of subsystems and for at least a portion of a topology and of an interconnectivity structure between the bodies of the plurality of subsystems;
solving the dynamic equations of each interface of the set of interfaces and computing at least one interface impulse for each interface using the effective mass; and
solving dynamic equations of each of the plurality of subsystems to obtain a plurality of internal impulses,
wherein, for at least a subset of the plurality of time steps, the simulating outputs a sequence of images that visually represent simulated positions and orientations of objects of the multibody system based, at least in part, on the obtained internal impulses.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-2 and 4-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127